 

Exhibit 10.2

 

SARA LEE CORPORATION

EXECUTIVE MANAGEMENT LONG-TERM INCENTIVE PROGRAM

(FY05-07 EMLTIP)

 

RESTRICTED STOCK UNIT GRANT NOTICE

 

_____________

(“Participant”)

 

The Performance Stock Unit (PSU) Grant Notice made this August 26, 2004 (“Award
Date”), by Sara Lee Corporation, a Maryland Corporation (“Corporation”) to
Participant is evidence of an award made under the Sara Lee Corporation 1998
Long-Term Incentive Stock Plan (“Plan”) which is incorporated into this Grant
Notice by reference. A copy of the Plan has been provided to the Participant and
is also available from the Sara Lee Corporate Compensation department.

 

Performance Stock Unit Award. Subject to the restrictions, limitations, terms
and conditions as described in the FY05-07 EMLTIP Program Description (“Program
Description”), the Plan and this Grant Notice, the Corporation hereby awards to
the Participant as of the Award Date

 

                 Performance stock units (PSUs)

 

which are considered Stock Awards under the Plan. These PSUs will remain
restricted until the Vesting Date on August 31, 2007. This award is
performance-based, as detailed in the Program Description and therefore the
actual number of PSUs ultimately released is based upon the performance results
and the Participant’s active service during the Performance Cycle.

 

Prior to the Vesting Date, the PSUs are not transferable by the Participant by
means of sale, assignment, exchange, pledge, or otherwise.

 

Dividend Equivalents. Subject to the restrictions, limitations and conditions as
described in the Plan, Dividend Equivalents payable on the PSUs will be accrued
on behalf of the Participant at the time that dividends are otherwise paid to
owners of Sara Lee Corporation common stock balances and will be paid to the
Participant with the distribution of the shares following the Vesting Date.

 

Distribution of the Award. If the distribution is subject to tax withholding,
such taxes will be settled by withholding cash and/or a number of shares with a
market value not less than the amount of such taxes. Any cash from Dividend
Equivalents remaining after withholding taxes are paid will be paid in cash to
the Participant. The net number of shares of Sara Lee Corporation stock to be
distributed will be delivered to the Participant as soon as practicable after
the Vesting Date. If withholding of taxes is not required, none will be taken
and the gross number of shares will be distributed. The Participant is
personally responsible for the proper reporting and payment of all taxes related
to distribution.

 

Election to Defer Distribution. If the distribution is subject to U.S. tax law,
the Participant may elect to defer the distribution of some or all of the PSUs.
Such election must be received in writing by the Corporation no later than
December 30 of the year prior to the Vesting Date. The deferral, if elected,
will result in the transfer of the PSUs into the Corporation’s Executive
Deferred Compensation Plan’s Stock Equivalent Fund in effect at the time the
PSUs would

 

48



--------------------------------------------------------------------------------

have otherwise been distributed. The Executive Deferred Compensation Plan rules
will govern the administration of this award beginning on the date the PSUs are
credited to the Executive Deferred Compensation Plan.

 

Death, Total Disability or Retirement. If you cease active employment with the
Corporation, because of your death or permanent and total disability (as defined
under the appropriate disability benefit plan if applicable), the award will
vest immediately and be distributed to you or your estate after the Vesting
Date. If you retire at age 55 or later and have at least 10 years of service
with the Corporation (or as otherwise defined under the appropriate retirement
benefit plan of the Corporation), the award will remain in effect and vest on
the Vesting Date. In all cases, the actual number of PSUs released will be based
upon the performance results for the Performance Cycle. These provisions apply
only to awards under the FY05-07 EMLTIP; other types of PSU awards may have
different provisions.

 

Forfeiture. Notwithstanding anything contained in this Agreement to the
contrary, if you engage in any activity inimical, contrary or harmful to the
interests of the Corporation, including but not limited to: (1) competing,
directly or indirectly (either as owner, employee or agent), with any of the
businesses of the Corporation, (2) violating any Corporation policies, (3)
soliciting any present or future employees or customers of the Corporation to
terminate such employment or business relationship(s) with the Corporation, (4)
disclosing or misusing any confidential information regarding the Corporation,
or (5) participating in any activity not approved by the Board of Directors
which could reasonably be foreseen as contributing to or resulting in a Change
of Control of the Corporation (as defined in the Plan) (such activities to be
collectively referred to as “wrongful conduct”), then (i) this PSU award, to the
extent it remains restricted, shall terminate automatically on the date on which
you first engaged in such wrongful conduct and (ii) if the misconduct occurred
within 6 months of the PSU Vesting Date, you shall pay to the Corporation in
cash any financial gain you realized from the vesting of the PSU. For purposes
of this section, financial gain shall equal, the difference between the fair
market value of the Common Stock on the Vesting Date, multiplied by the number
of PSUs actually distributed pursuant to this award, reduced by any taxes paid
in countries other than the United States which taxes are not otherwise eligible
for refund from the taxing authorities. By accepting this PSU, you consent to
and authorize the Corporation to deduct from any amounts payable by the
Corporation to you, any amounts you owe to the Corporation under this section.
This right of set-off is in addition to any other remedies the Corporation may
have against you for your breach of this Agreement.

 

Conformity with the Plan. This award is intended to conform in all respects
with, and is subject to, all applicable provisions of the Plan. Any
inconsistencies between this Grant Notice, the Plan or the Program Description
shall be resolved in accordance with the terms of the Plan. By your acceptance
of this Grant Notice, you agree to be bound by all of the terms of this Grant
Notice, the Plan and Program Description.

 

Interpretations. Any dispute, disagreement or question which arises under, or as
a result of, or in any way relates to the interpretation, construction or
application of the Plan, this Grant Notice or the Program Description will be
determined and resolved by the Compensation and Employee Benefits Committee of
the Corporation’s Board of Directors (“Committee”). Such determination or
resolution by the Committee will be final, binding and conclusive for all
purposes.

 

49



--------------------------------------------------------------------------------

Employment Rights. Nothing in the Plan, this Grant Notice or the Program
Description confers on any Participant any right to continue in the employ of
the Corporation or in any way affects the Corporation’s right to terminate the
Participant’s employment without prior notice at any time or for any reason.

 

Amendment. Notwithstanding anything in the Plan, the Program Description or this
Award Notice to the contrary, this award may be amended by the Corporation
without the consent of the Participant, including but not limited to
modifications to any of the rights granted to the Participant under this award,
at such time and in such manner as the Corporation may consider necessary or
desirable to reflect changes in law.

 

50